The Supreme Court affirmed the judgment of the Common 'Pleas on February 18th, 1884, in the following opinion,
Per Curiam:
There was no error in entering judgment in favor of the defendant in error on the point of law reserved. The language of Mrs. Master’s will sufficiently rebuts any presumption that by the legacy to him she intended to extinguish the debt which she and her son Isaac owed him. She first directs all her debts to be paid. After this is done, then she gives a legacy to him and one to Isaac, and directs the money to pay them shall be made out of the sale of her real estate on which she resided. In thus providing for the payment of the whole legacy, she clearly negatives the idea that the debts she owed him should operate to extinguish any portion of the legacy. The debt due him was not from her alone. It was a joint and several note. The legacy to him was contingent on the sufficiency of the estate to pay the legacy to Isaac as well as the one to him.
Judgment affirmed.